The opinion of the court was delivered by
Rowell, J.
It is immaterial,to inquire whether the plaintiff and his son were partners or not in the business carried on in the shop; for the testimony tended to show that the son had a half interest as owner in what was made in the business ; and if he had, the plaintiff could not. in his name alone recover full damages for injury to that business, as such injury would damage the joint interest of both, and 'this suit, in respect of these damages, is not a possessory action, so that the plaintiff can recover the whole damages.
Plaintiff claims that his son had no interest in the business, but that the arrangement whereby he was to have half that was made in it amounted to no more than affording a standard by which to measure the amount of compensation he was otherwise to receive for his services, and gave him no interest in the business itself nor in' what was made in it. But it was for the jury to say how that was on the testimony, and it should have been submitted to it with proper instructions.
The Chief Justice thinks that in the charge the plaintiff was limited to recovery for loss to his interest in the business only, and was not permitted to recover for damage to the son’s interest therein, agreeing that if not so limited, there was error. But the rest of the court do not think the exceptions fairly susceptible of that construction, and. that plaintiff was allowed to recover full damages in this 'behalf.
It is not necessary to consider the exception to what plaintiff was permitted to say defendant did when he asked him to fix the flume, as it is not likely that that testimony will he called out on another trial.
Beversed and remanded.